Title: To Thomas Jefferson from David Humphreys, 4 December 1791
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 4 Dec. 1791. He sends a duplicate receipt from Barclay for the 32,175 current guilders “destined for the services with which he is charged at Morocco,” the first copy of the receipt having been transmitted in his letter of 22 Nov.—Before sailing from Gibraltar last Wednesday Barclay received a letter from Francisco Chiappe in Morocco and “forwarded the Original to the Office of foreign Affairs; from which (if it shall have arrived) you will perceive the complexion of affairs rather seems to promise a good result.”—The war between Algiers and Sweden mentioned in his last seems likely to expand into a war between Algiers and France as well. The Swedish agent at Gibraltar has applied to the commander of the Portuguese squadron at that garrison to dispatch a frigate to the entrance of the Mediterranean to assist Swedish vessels. The folly of the Algerines may yet “bring about a change of conduct in the maritime Powers toward them. On this subject, this Country has for several years set an example worthy of imitation.”—The Queen has recovered somewhat from her illness but fears that the appearance of “some dropsical symptoms” presages the approach of death. She is also made uneasy by “seeing the Royal family without succession.” It is much to be feared that “designing men will take advantage of her facility of temper and zeal for religion to disturb that tranquility and prosperity which have so happily prevailed for some years past. Indeed, I think it is visible a new system in some respects is taking place.”—He dined  two days ago at Mr. Walpole’s with the diplomatic corps and the entire Portuguese ministry, “but no news or Politics were spoken of.”
